ORDER

MARCUS, Justice.
IT IS ORDERED that James K. Nichols be and is hereby suspended from the practice *599of law in the State of Louisiana, effective June 15, 1996, pursuant to Rule XIX, § 19, pending further orders of this court.
Additionally, it is the order of this court that between the entry of this order of interim suspension and the effective date thereof, namely June 15, 1996, the respondent shall not accept new or additional representation of any client and shall immediately comply with § 26 of Rule XIX regarding notice to clients, adverse parties, and other counsel.
IT IS FURTHER ORDER that necessary disciplinary proceedings be instituted in accordance with Rule XIX, §§ 11 and 19.
WATSON, J., not on panel.